DISMISS; and Opinion Filed October 15, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01189-CV
                                       No. 05-18-01190-CV

                                 IN RE RUDY LOPEZ, Relator

                 Original Proceeding from the 265th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause Nos. F91-44984-R and F93-39883-R

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                Opinion by Justice Lang-Miers
       Before the Court is relator’s October 4, 2018 “Notice of Appeals,” which we treat as a

petition for writ of mandamus. In the petition, relator complains that the district clerk has refused

to file relator’s motion for judgment nunc pro tunc and refused to send relator a copy of the motion.

Relator asks this Court to direct the district clerk to file “a special clerk’s record” that includes

certain documents from the underlying proceeding.

       This Court does not have jurisdiction to issue a writ of mandamus against a district clerk

unless it is necessary to enforce our own jurisdiction. TEX. GOV’T CODE § 22.221(a) (court of

appeals may only issue writ of mandamus against district and county judges or as necessary to

enforce jurisdiction of appellate court); In re Wilkerson, No. 05-16-00322-CV, 2016 WL 1320815,

at *1 (Tex. App.—Dallas Apr. 5, 2016, orig. proceeding) (mem. op.) (citing In re Simpson, 997
S.W.2d 939, 939 (Tex. App.—Waco 1999, orig. proceeding)). Relator has no appeal pending in
this Court and, therefore, our jurisdiction is not in jeopardy. Accordingly, we dismiss relator’s

petition for writ of mandamus for want of jurisdiction.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




181189F.P05




                                               –2–